DETAILED ACTION

Claims status
In response to the application/amendment filed on 03/27/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 03/27/2020 have been reviewed and accepted.

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A device, comprising: one or more processors configured to: receive information indicating historical utilization of uplink resources, granted by one or more base stations of a radio access network ("RAN") associated with a wireless telecommunications network, to a particular User Equipment ("UE") that is connected to a particular base station, of the one or more base stations; generate or modify an uplink grant policy associated with the UE based on the historical utilization information; receive an indication that a subsequent request for uplink resources has been received by the base station from the UE, the subsequent request indicating a requested first amount of uplink resources; determine, based on the uplink grant policy, a second amount of uplink resources to grant to the UE in response to the subsequent request, the second amount of uplink resources being different from the first amount of uplink resources; and cause the particular base station to grant the determined second amount of resources to the UE in response to the subsequent request from the UE in lieu of the requested first amount of resources.” in combination with other claim limitations as specified in claims 1-20.
With respect to claim 1, the closest prior art “Cao et al. US 2018/0176945” teaches the method of receiving UL information that is granted by the RAN associated with a wireless network;
receiving an indication that a subsequent/additional request for uplink resources from the UE. See Cao’s figure 28 and ¶. [0146]. Cao further discloses the method of determining grant-free uplink transmission of the UL resources to grant to the UE, and granting the additional request from the UE. See ¶. [0146].
Neither Cao nor any other prior art teaches “generate or modify an uplink grant policy associated with the UE based on the historical utilization information;…and cause the particular base station to grant the determined second amount of resources to the UE in response to the subsequent request from the UE in lieu of the requested first amount of resources." 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416